Citation Nr: 0806591	
Decision Date: 02/27/08    Archive Date: 03/06/08

DOCKET NO.  06-03 979	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) 
in Manchester, New Hampshire




THE ISSUES

1.  Entitlement to service connection for headaches claimed a 
residual of a head injury.  

2.  Entitlement to a compensable evaluation for the service 
connected scar, post-operative residual of a pilonidal cyst.  




REPRESENTATION

Appellant represented by:	New Hampshire State Veterans 
Council




ATTORNEY FOR THE BOARD

M. Peters


INTRODUCTION

The veteran had active service from March 1962 to June 1965.  

This case comes before the Board of Veterans' Appeals (Board) 
on appeal from the a November 2004 rating decision by the RO.  


FINDINGS OF FACT

1.  The veteran is not shown to have manifested complaint or 
finding of headaches, in service or for many years 
thereafter.  

2.  The currently demonstrated headaches are not shown to be 
due to an injury or other incident of veteran's period of 
active service.  

3.  The service-connected post-operative residual scar due to 
a pilonidal cyst is not shown to cover more than 6 square 
inches; to be unstable or painful or to cause limitation of 
function.  


CONCLUSIONS OF LAW

1.  The veteran does not have a headache disability due to a 
head injury or other disease or injury that was incurred in 
or aggravated by active military duty.  38 U.S.C.A. §§ 1110, 
5103A, 5107 (West 2002); 38 C.F.R. § 3.303 (2007).  

2.  The criteria for the assignment of a compensable 
evaluation for the service-connected scar, post-operative 
residuals of pilonidal cyst, have not been met. 38 U.S.C.A. 
§§ 1155, 5102, 5103, 5103A, 5107; 38 C.F.R. §§ 3.102, 3.159, 
3.326, 4.1, 4.2, 4.31, 4.71a, 4.118 including Diagnostic 
Codes 7801, 7802, 7803, 7804, 7805.  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Initial Considerations

The Board has given consideration to the provisions of the 
Veterans Claims Assistance Act of 2000 (VCAA).  See 
38 U.S.C.A. §§ 5100, 5102, 5103, 5103A, 5106, 5107, 5126 
(West 2002 and Supp. 2005).  The regulations implementing 
VCAA have been enacted.  See 38 C.F.R. §§ 3.102, 3.156(a), 
3.159, 3.326(a) (2007).  

VA has a duty to notify the claimant of any information and 
evidence needed to substantiate and complete a claim.  
38 U.S.C.A. §§ 5102, 5103.  See also Quartuccio v. Principi, 
16 Vet. App. 183 (2002).  After having carefully reviewed the 
record on appeal, the Board has concluded that the notice 
requirements of VCAA have been satisfied with respect to the 
issues decided herein.  

In June 2004, October 2004 and May 2005, the RO sent the 
veteran letters in which he was informed of the requirements 
needed to establish entitlement to service connection.  In 
the June 2004 letter, the veteran was also informed of the 
requirements needed to establish a compensable rating for his 
scar.

In accordance with the requirements of VCAA, these letters 
informed the veteran what evidence and information he was 
responsible for and the evidence that was considered VA's 
responsibility.  Additional private evidence was subsequently 
added to the claims file.  

In these letters, the veteran was also advised to submit 
additional evidence to the RO, and the Board finds that this 
instruction is consistent with the requirement of 38 C.F.R. 
§ 3.159(b)(1) that VA request that a claimant provide any 
evidence in his possession that pertains to a claim.  

The Board notes that the veteran was not informed that a 
disability rating and effective date would be assigned if 
either of his claims were granted.  However, as his claims 
are being denied, no disability rating or effective date will 
be assigned, so there can be no possibility of any prejudice 
to the appellant.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  

VA has a duty to assist the claimant in obtaining evidence 
necessary to substantiate a claim.  VCAA also requires VA to 
provide a medical examination when such an examination is 
necessary to make a decision on the claim.  38 U.S.C.A. 
§ 5103A(d); 38 C.F.R. § 3.159.  

The Board notes that a VA examination was conducted in 
this case in September 2004 and there is also relevant 
private evidence on file.  

The veteran has been given ample opportunity to present 
evidence and argument in support of his claims.  The Board 
additionally finds that general due process considerations 
have been complied with by VA.  See 38 C.F.R. § 3.103 (2007).  

Finally, to the extent that VA has failed to fulfill any duty 
to notify and assist the veteran, the Board finds that error 
to be harmless.  Of course, an error is not harmless when it 
"reasonably affect(s) the outcome of the case."  ATD Corp. 
v. Lydall, Inc., 159 F.3d 534, 549 (Fed.Cir. 1998).  

In this case, however, as there is no evidence that any 
failure on the part of VA to further comply with VCAA 
reasonably affects the outcome of this case, the Board finds 
that any such omission is harmless.  See Mayfield v. 
Nicholson, 19 Vet. App. 103 (2005) rev'd on other grounds, 
444 F. 3d 1328 (Fed. Cir. 2006); see also Dingess/Hartman v. 
Nicholson, 19 Vet. App. 473 (2006).  



Service Connection Claim

Law and Regulations

Service connection may be granted for disability or injury 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110; 38 C.F.R. § 3.303(a).  

Service connection may also be granted for disability shown 
after service, when all of the evidence, including that 
pertinent to service, shows that it was incurred in service.  
38 C.F.R. § 3.303(d); Cosman v. Principi, 3 Vet. App. 303, 
305 (1992).  

In order to establish service connection for the claimed 
disorder, there must be (1) medical evidence of a current 
disability; (2) medical, or in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and (3) medical evidence of a nexus between the 
claimed in-service disease or injury and the current 
disability.  See Hickson v. West, 12 Vet. App. 247, 253 
(1999).  


Analysis

The veteran's service medical records show that he was 
treated in October 1963 for a laceration above his left eye 
after he was struck by a door.  The veteran was treated for a 
second laceration to the left side of his face in February 
1965 when he was struck a low-hanging valve.  

However, the veteran's separation examination in June 1965 
does not show any complaints or findings of headaches.  

The postservice records show that the veteran had a benign 
tumor removed from the posterior of his skull in 1980.  An 
MRI during the 1980's after the veteran complained of 
headaches was negative.  The veteran also experienced a 
syncopal episode in 1996 and was currently taking heart 
medication to treat it.  .

The veteran described the headaches during a VA examination 
in September 2004.  He reported having "had them for 
years."  The doctor noted that nothing in particular 
precipitated the headaches.  No diagnosis was made, and no 
treatment prescribed.  Additionally, the VA examiner stated 
that, without resorting to speculation, he could not link the 
headaches to a head injury in service.

The Court of Appeals for Veterans Claims has routinely held 
that speculative and inconclusive opinions cannot support a 
claim of service connection.  See Obert v. Brown, 5 Vet. App. 
30, 33 (1993); Tirpak v. Derwinski, 2 Vet. App. 609, 611 
(1992).  See also Beausoleil v. Brown, 8 Vet. App. 459 (1996) 
(holding that a general and inconclusive statement about the 
possibility of a link was not sufficient); Stegman v. 
Derwinski, 3 Vet. App. 228, 230 (1992) (holding that there 
was a plausible basis for the Board's decision that a 
disability was not incurred in service where even the medical 
evidence favorable to the appellant's claim did little more 
than suggest the possibility that the veteran's illness might 
have been caused by his wartime radiation exposure); and 
Libertine v. Brown, 9 Vet. App. 521, 523 (1996) (generally 
holding that medical opinions which are speculative, general 
or inconclusive in nature or which are not factually 
supported will not sustain a claim).  

Furthermore, there are lay statements from the veteran and 
his family and friends, noting that he had complained about 
headaches since his separation from service.  The veteran 
asserts that the headaches stem from the injuries in service.  

Due consideration has been given to the lay statements 
provided by the veteran and others in support of his clam.  
Although the veteran and laypersons can provide competent 
evidence as to their observations, they cannot provide 
competent evidence to establish the etiology of a claimed 
condition.  See Espiritu v. Derwinski, 2 Vet. App. 492, 494-5 
(1992); see also 38 C.F.R. § 3.159 (a)(1) (competent medical 
evidence means evidence provided by a person who is qualified 
through education, training, or experience to offer medical 
diagnoses, statements, or opinions).  

Thus, on this record, the Board finds that the veteran has 
not presented evidence to show that he currently has a 
headache disorder that can be linked to a documented injury 
or other event of his period of service.  Therefore, the 
claim of service connection for headaches as the residual of 
a head injury must be denied.  


Increased Rating Claim

Law and Regulations

Disability evaluations are determined by the application of 
VA's Schedule for Rating Disabilities (Rating Schedule), 38 
C.F.R. Part 4.  The percentage ratings in the Rating Schedule 
represent, as far as can be practicably determined, the 
average impairment in earning capacity resulting from 
diseases and injuries incurred or aggravated during military 
service and their residual conditions in civil occupations.  
38 U.S.C.A. § 1155; 38 C.F.R. § 4.1.  

The service-connected scar, post-operative residuals of 
pilonidal cyst, is currently evaluated as being 
noncompensable under 38 C.F.R. § 4.118, Code 7805.  Other 
Codes are also potentially applicable.  

Regarding the applicable criteria, scars involving areas 
other than the head, face, or neck, which are deep or cause 
limited motion are 10 percent disabling if exceeding 6 square 
inches (39 square centimeters).  38 C.F.R. § 4.118, Code 
7801.  

Scars other than of the head, face, or neck, that are 
superficial and do not cause limited motion are 10 percent 
disabling if the area(s) is 144 square inches (929 square 
centimeters) or greater.  38 C.F.R. § 4.118, Code 7802.  \

Superficial, unstable scars are 10 percent disabling.  An 
unstable scar is one where for any reason there is a frequent 
loss of skin over the scar.  38 C.F.R. § 4.118, Code 7803.  

Superficial scars that are painful on examination are 10 
percent disabling.  38 C.F.R. § 4.118, Code 7804.  

Finally, other scars are to be rated on the basis of 
limitation of function of the affected part. 38 C.F.R. § 
4.118, Code 7805.

The assignment of a particular diagnostic code is 
"completely dependent on the facts of a particular case."  
See Butts v. Brown, 5 Vet. App. 532, 538 (1993).  One 
diagnostic code may be more appropriate than another based on 
such factors as an individual's relevant medical history, the 
diagnosis and demonstrated symptomatology.  Any change in a 
diagnostic code by a VA adjudicator must be specifically 
explained.  See Pernorio v. Derwinski, 2 Vet. App. 625, 629 
(1992).  

When a question arises as to which of two ratings under a 
particular Code applies, the higher evaluation is assigned if 
the disability picture more closely approximates the criteria 
for the higher rating; otherwise, the lower rating is 
assigned.  38 C.F.R. § 4.7.  

It is the policy of VA to administer the law under a broad 
interpretation, consistent with the facts in each case with 
all reasonable doubt to be resolved in favor of the claimant; 
however, the reasonable doubt rule is not a means for 
reconciling actual conflict or a contradiction in the 
evidence.  38 C.F.R. § 3.102.


Analysis

In May 1976, VA granted service connection  for a scar, post-
operative residual of pilonidal cyst and assigned a 
noncompensable rating.  

The recent medical reports do not show any pertinent findings 
referable to the residual scar.  On VA examination in 
September 2004, the examiner described the scar as one inch 
long and healed.  It was non-tender with no drainage; the 
veteran denied having any tenderness on palpitation.  The VA 
examiner could not measure the width of the scar.  

Significantly, the service-connected residual scar is not 
shown to involve an area greater than 6 square inches or 
cause a limitation of function.  The scar is not show to be 
unstable on examination.  

In his Substantive Appeal, the veteran avers that the scar 
"itched every so often," but that it "bother[ed] him" 
whenever he sat for a long period of time.  However, on 
review of the medical record, the scar is not shown to be 
tender or painful.  

The Board also finds that the service-connected residual scar 
is not productive of a functional limitation or impairment of 
activities of daily living.  There also is not shown to have 
been a recurrence of pilonidal sinus or manifestations 
related thereto.  Accordingly, the claim for a compensable 
rating must be denied. 



ORDER

Service connection for headaches claimed as a residual of a 
head injury is denied.  

An increased, compensable evaluation of the service connected 
scar, post-operative residuals of pilonidal cyst, is denied.  



______________________________________________
STEPHEN L. WILKINS
Veterans Law Judge, 
Board of Veterans' Appeals


 Department of Veterans Affairs


